                                      UNITED STATES BANKRUPTCY COURT
                                    FOR THE EASTERN DISTRICT OF MICHIGAN
                                         SOUTHERN DIVISION-DETROIT

In Re:
Fortina Harris                                                 Chapter     13
                                                               Case No.    19-30536
                                                               Judge       Joel D. Applebaum
                                        Debtor(s).   /

  STIPULATION ALLOWING DEBTOR(S) TO ENTER INTO TRIAL LOAN MODIFICATION
           WITH MORTGAGE CREDITOR, SELECT PORTFOLIO SERVICING

       The above-captioned Debtor(s) and Carl Bekofske, Standing Chapter 13 Trustee,
hereby stipulate and agree to the entry of an Order Allowing Debtor(s) to Enter into Trial
Loan Modification with mortgage creditor, Select Portfolio Servicing, which is attached
hereto as Exhibit A.

/s/ Carl Bekofske                                        /s/ Anthony Abueita
Carl Bekofske                                            Anthony Abueita (P70755)
400 N Saginaw St., Ste. 331                              703 S. Grand Traverse
Flint, MI 48502                                          Flint, MI 48502
ecf@flint13.com                                          810 235-8669
                                                         abueitalaw@gmail.com




C:\BCNET\BestCase\ADL_MS\OBCREDI2.wfm
    19-30536-jda             Doc 53     Filed 09/19/19    Entered 09/19/19 10:26:43   Page 1 of 3
                                          UNITED STATES BANKRUPTCY COURT
                                        FOR THE EASTERN DISTRICT OF MICHIGAN
                                             SOUTHERN DIVISION-DETROIT

In Re:
Fortina Harris                                                  Chapter    13
                                                                Case No.   19-30536
                                                                Judge      Joel D. Applebaum
                                          Debtor(s).     /

   ORDER ALLOWING DEBTORS TO ENTER INTO A TRIAL MORTGAGE LOAN MODIFICATION
     WITH AND AUTHORIZING THE CHAPTER 13 TRUSTEE TO DISBURSE TRIAL PERIOD
                                 PAYMENTS

         Upon Stipulation of the Debtors, by and through her counsel, and the Chapter 13 Trustee, and
the Court being fully advised of the said premises. The proposed modification is a three (3) month
trial period.

           IT IS HEREBY ORDERED that the parties and terms of the proposed modification include:

           Mortgage Creditor/Servicer: Select Portfolio Servicing
           Borrower Name(s): Fortina Harris
           Property Address: 711 W Ridgeway Ave., Flint, MI 48505
           Mortgage Account No: 0019821297
           Proposed Modified Trial Payment: 3 Trial Payments in the amount of $429.05 each
           First Trial Payment Due: October 1, 2019

      IT IS FURTHER ORDERED that the Chapter 13 Trustee shall disburse three (3) Trial
Payments to debtors’ Mortgage Creditor as follows:

                a. First Trial Payment Due October 1, 2019: The Trustee shall disburse this trial
                   payment from available funds by manual check upon entry of this Order and shall
                   attempt to ensure delivery of the check is delivered to the creditor before the due date
                   indicated.
                b. Second Trial Payment Due November 1, 2019: The Trustee shall disburse this trial
                   payment from available funds by manual check upon entry of this Order and shall
                   attempt to ensure delivery of the check is delivered to the creditor before the due date
                   indicated.
                c. Third Trial Payment Due December 1, 2019: The Trustee shall disburse this trial
                   payment from available funds by manual check upon entry of this Order and shall
                   attempt to ensure delivery of the check is delivered to the creditor before the due date
                   indicated.

 THE TRUSTEE’S DISBURSEMENTS SHALL BE MADE PAYABLE TO SELECT PORTFOLIO SERVICING AND SHALL BE
                       MAILED TO THE CREDITOR AT THE FOLLOWING ADDRESS :


                                                       PO BOX 65450
C:\BCNET\BestCase\ADL_MS\OBCREDI2.wfm
    19-30536-jda             Doc 53        Filed 09/19/19    Entered 09/19/19 10:26:43    Page 2 of 3
                                         SALT LAKE CITY, UT 84165-0450

        IT IS FURTHER ORDERED that the Chapter 13 Trustee shall not disburse on the pre-
confirmation arrearage claim until further order of this Court granting a permanent loan modification
or a correspondence from the Creditor indicating that the loan modification was denied.

         IT IS FURTHER ORDERED that the Chapter 13 Trustee is authorized to continue the post-
trial period payments within the Trustee’s regular disbursement cycle to the Creditor in the amount
of the Trial Payment consistent with the terms provided in the attached Loan Modification Agreement
(a copy of which has been provided directly to the Trustee in conjunction with the filing of this
pleading) until further order of the court. In the event the final modification is denied or the terms
altered, the creditor’s right to object to the amount of its continuing monthly payment is preserved.

        IT IS FURTHER ORDERED that within 28 days of the last payment under the trial
modification, debtors must advise the Chapter 13 Trustee whether the modification was made
permanent continued or denied and provide proof of the terms of the implementation or denial of a
final modification.

        IT IS FURTHER ORDERED that if the Loan Modification is made permanent, the creditor is to
either file amendments to the creditor’s claim to reflect the proposed changes to the mortgage
payment and treatment of the pre-petition arrearages claim or if the creditor does not file the
amendments, the debtors shall file a modification of the plan addressing the modifications of the
claim consistent with the terms of the final loan modification.

        IT IS FURTHER ORDERED that within 7 days of the entry of this order, debtor’s counsel shall
serve a copy of the order on the Mortgage Creditor and their attorney of record. Service on the
Mortgage Creditor shall be by mail to the payment address listed above, at the address listed for
notice in the Creditor’s Proof of Claim and any other address where the creditor has specifically
requested notice.

                                                  EXHIBIT A




C:\BCNET\BestCase\ADL_MS\OBCREDI2.wfm
    19-30536-jda             Doc 53     Filed 09/19/19   Entered 09/19/19 10:26:43   Page 3 of 3
